TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00708-CV



                                  Ron Valentine, Sr., Appellant

                                                  v.

                     Jeremy Jagodzinski and Christi M. Greene, Appellees


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-12-002634, HONORABLE TODD T. WONG, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               On July 13, 2017, appellant Ron Valentine, Sr., filed a declaration of inability to pay

appellate filing fees and any other costs associated with his appeal, cause number 03-17-00497-CV.

See Tex. R. App. P. 20.1 (when party is indigent in civil cases). On September 13, 2017, we abated

the appeal and remanded the cause to the trial court for a determination, if necessary, of Valentine’s

ability to afford payment of costs under Rule 145 of the Texas Rules of Civil Procedure. See Tex.

R. Civ. P. 145 (payment of costs required).

               On October 4, 2017, the trial court conducted a hearing on a contest to Valentine’s

declaration of inability to pay costs, filed by the appellees. See id. R. 145 (f)(1) (“The clerk or any

party may move to require the declarant to pay costs . . . .”), (5) (“The declarant may not be required

to pay costs without an oral evidentiary hearing.”). At the conclusion of the hearing, the trial court
signed an order sustaining the contest and ordering Valentine “to pay in advance the full costs of the

preparation of the clerk’s record and the court reporter’s record in connection with his appeal.” In

its order, the trial court made detailed findings to support its order sustaining the contest. See id.

R. 145(g)(6) (“An order requiring the declarant to pay costs must be supported by detailed findings

that the declarant can afford to pay costs.”). A record of the hearing was filed on November 3, 2017.

See id. R. 145(g)(3).

               On October 13, 2017, Valentine filed a motion challenging the trial court’s October 4

order sustaining the contest to his declaration of inability to pay court costs. See Tex. R. App.

P. 20.1(b)(1); Tex. R. Civ. P. 145(g)(1). Having reviewed the motion and the record, we cannot

conclude that the trial court’s order constitutes an abuse of discretion. See Basaldua v. Hadden,

298 S.W.3d 238, 241 (Tex. App.—San Antonio 2009, no pet.) (concluding that trial court’s

order sustaining contest is reviewed under abuse-of-discretion standard); see also Bui v. Beck

& Co. Real Estate Servs., Inc., No. 03-16-00882-CV, 2017 WL 279615, at *1 (Tex. App.—Austin

Jan. 19, 2017, no pet.) (mem. op.) (per curiam) (same); Kastner v. Texas Bd. of Law Exam’rs,

No. 03-08-00515-CV, 2009 WL 2476640 , at *3 (Tex. App.—Austin Aug. 12, 2009, no pet.) (mem.

op.) (same). Accordingly, we deny Valentine’s motion. See Tex. R. Civ. P. 145(g)(4).



Before Justices Puryear, Field, and Bourland

Filed: November 15, 2017




                                                  2